                                                                         Case 2:20-mj-00863-EJY Document 12 Filed 08/19/21 Page 1 of 2

                                                                   1   ORD
                                                                       Michael Anello
                                                                   2
                                                                       Nevada Bar # 15007
                                                                   3   The Law Offices of Adam J. Graves LLC
                                                                       1515 E. Tropicana Ave., Ste 530
                                                                   4   Las Vegas, NV 89119
                                                                       Tel. 702-895-9111
                                                                   5   Fax 702-895-6816
                                                                       Attorney for Defendant
                                                                   6

                                                                   7                           UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                       DISTRICT OF NEVADA
                                                                   9
                                                                       UNITED STATES OF AMERICA,                   )       2:20-mj-00863-EJY
                                                                  10                                               )
                                                                                         Plaintiff,                )
The Law Offices of Adam J. Graves




                                                                  11                                               )
                                                                               vs.                                 )
                                                                  12                                               )
                                    TELEPHONE: (702) 895-9111




                                                                       MICHELLE SMITH,                             )
                                      1515 E. Tropicana Ste 530




                                                                  13
                                        Las Vegas, NV 89119




                                                                                                                   )
                                                                                        Defendant.                 )
                                                                  14

                                                                  15

                                                                  16
                                                                           AMENDED ORDER ON STIPULATED MOTION TO WITHDRAW PLEA
                                                                  17

                                                                  18

                                                                  19          The Court, now having been fully apprised of the premises, and pursuant to the
                                                                  20   Petty Offense Plea Agreement dated February 2nd, 2021 hereby GRANTS the
                                                                  21
                                                                       Defendant’s Stipulated Motion to Withdraw her plea to Operating a Vessel While Under
                                                                  22
                                                                       the Influence of Alcohol and accepts her plea to the AMENDED charge of Negligent
                                                                  23
                                                                       Operation of a Vessel, a violation of Title 36, Code of Federal Regulations, 3.8 (a). The
                                                                  24
                                                                       Court will also GRANT the request to apply the same sentencing terms to the amended
                                                                  25
                                                                       charge as applied to the original charge.
                                                                  26

                                                                  27

                                                                  28   DATED this 18t day of August, 2021.
                                                                                                                   1
                                                                       Case 2:20-mj-00863-EJY Document 12 Filed 08/19/21 Page 2 of 2

                                                                   1
                                                                           IT IS HEREBY ORDERED that the Stipulated Motion to Withdraw Plea (ECF No.
                                                                   2   9) is GRANTED.

                                                                   3      IT IS FURTHER ORDERED that the Amended Order on Stipulated Motion to
                                                                       Withdraw Plea (ECF No. 11) is GRANTED.
                                                                   4

                                                                   5

                                                                   6                                          _________________________________
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                   7
                                                                                                               Dated: August 19, 2021
                                                                   8

                                                                   9

                                                                  10
The Law Offices of Adam J. Graves




                                                                  11

                                                                  12
                                    TELEPHONE: (702) 895-9111
                                      1515 E. Tropicana Ste 530




                                                                  13
                                        Las Vegas, NV 89119




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                          2
